F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                OCT 8 1998
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 BENNY FRED HILL,

          Plaintiff-Appellant,
 v.                                                          No. 98-6220
 GLENN COWART,                                          (D.C. No. 96-CV-2139)
                                                             (W.D. Okla.)
          Defendant-Appellee.




                                 ORDER AND JUDGMENT*


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


      Plaintiff Benny Fred Hill appeals the district court’s decision granting summary

judgment in favor of Defendant. We review the district court’s grant of summary

judgment de novo. United States v. Jenks, 129 F.3d 1348, 1352 (10th Cir. 1997).

Applying this standard, we affirm.


      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
              After examining the briefs and appellate record, this three-judge panel has
determined that oral argument would not be of material assistance in the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
       Plaintiff is an inmate at the James Crabtree Correctional Center in Helena,

Oklahoma. On December 27, 1996, Plaintiff filed suit pursuant to 42 U.S.C. § 1983

alleging that Defendant violated his civil rights in connection with Defendant’s acts of

arresting Plaintiff for public intoxication and later testifying about the arrest before a

parole board. Specifically, Plaintiff alleged that Defendant: (1) violated his Eighth and

Fourteenth Amendment rights to receive medical care; (2) violated his Fourth and

Fourteenth Amendment rights to be free from unlawful searches and seizures; and (3)

violated his First, Fourth, Sixth, Eighth, Thirteenth and Fourteenth Amendment rights by

slanderously accusing him of committing a crime.

       Defendant moved to dismiss the complaint and submitted evidence in support of

the motion. The district court referred the case to a magistrate. In a thorough and well-

reasoned report and recommendation, the magistrate, treating the motion to dismiss as

one for summary judgment, recommended that the district court grant summary judgment

in favor of Defendant. In his report, the magistrate found that Plaintiff’s claims did not

rise to the level of a constitutional violation and, alternatively, that Defendant was entitled

to qualified immunity. The district court adopted the magistrate’s recommendation and

entered summary judgment in Defendant’s favor.




                                               2
      We have reviewed the parties’ briefs, the district court’s order, the magistrate’s

report and recommendation and the entire record before us. We conclude the district

court committed no reversible error.



      AFFIRMED.

                                                 Entered for the Court,



                                                 Bobby R. Baldock
                                                 Circuit Judge




                                            3